Per Curiam :
The action was brought to recover damages for personal injuries which the plaintiff alleges that he sustained as the result of the negligence of the defendant’s servants in starting a south-bound Eighth avenue car while he was in the act of boarding it at Twenty-third street.
Upon the conclusion of the court’s charge to the jury the plaintiff made the following request, which was charged, the defendant duly excepting: “ If the motorman of defendant’s car started the same with a sudden jerk before the plaintiff was safely on board, and while he was attempting to board the same, and plaintiff was injured thereby, the verdict will be for the plaintiff.”
The error in this charge consists in taking from the jury the questions of negligence and contributory negligence. Where testimony is given it is the province of the jury to draw the inferences; and, unless it can be held on the testimony adduced that the negligence of the defendant and the absence of contributory negligence on the part of the plaintiff are established as matter of law, it is error for the court to entrench upon the right of the jury to determine these questions.
It is not contended that the evidence here established as matter of law the negligence of the defendant, that being clearly a question of fact for the jury. Nor as matter of law did it appear that the plaintiff was free from contributory negligence. The court, in the charge objected to, however, instructed the jury that, if the motorman started the car with a sudden jerk while plaintiff was boarding it and the plaintiff was thereby injured, “ the verdict will be for the plaintiff.” This virtually was concluding that evidence to that effect established, as matter of law, negligence on the part of the defendant and plaintiff’s freedom from contributory negligence.
The law is firmly settled that contributory negligence prevents recovery, and that upon conflicting inferences it is a question for the wry-
Upon the other branch of the case the court in effect characterized the conduct of the motorman as testified to by the witnesses as negligent. In the recent decision of this court in Fiori v. Metropolitan St. R. Co. (98 App. Div. 49) such a charge was held to be ground for reversal, and therein the authorities are cited and dis*128cussed. Although, the objectionable charge in that case went further and referred to the plaintiff’s witnesses as having testified to the acts which were characterized as negligent, it was the characterization that constituted the vice in the charge, since it removed from the jury the right to say whether the acts testified to were or were not negligent.
We think, therefore, that the judgment and order appealed from must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Present — Van Brunt, P. J., O’Bbien, Ingbaham, McLaughlin and Hatch, JJ.
Judgment and order reversed, new trial ordered, costs to appellant to abide event.